OPINION — AG — ** AUDIT OF OKLAHOMA PUBLIC EMPLOYEES DEFERRED COMPENSATION TRUST ** THE STATE EXAMINER AND INSPECTOR 'MAY' LAWFULLY AUDIT THE BOOKS, RECORDS AND FISCAL ACCOUNTS OF THE OKLAHOMA PUBLIC EMPLOYEES DEFERRED COMPENSATION TRUST UNDER THE AUTHORITY OF 74 O.S. 212 [74-212] . THE STATE EXAMINER AND INSPECTOR IS AUTHORIZED BY 74 O.S. 212 [74-212] AND 73 O.S. 166 [73-166] TO AUDIT THE BOOKS, RECORDS, ASSETS AND FISCAL ACCOUNTS OF THE OKLAHOMA CAPITOL IMPROVEMENT AUTHORITY. (AUTHORITY, JURISDICTION, CONTROL, INSPECT) CITE: 74 O.S. 212 [74-212], 60 O.S. 180.1 [60-180.1], 60 O.S. 180.3 [60-180.3] (PUBLIC TRUST) (MARVIN C. EMERSON)